DETAILED ACTION
Applicant’s response of 12/17/2021 has been entered and considered. Upon entering amendment, claims 1, 3, 7-9, 19, and 21-26 have been canceled, claims 2, 4, 6, 10, 11, 18, and 20 have been amended, claim 6 having been previously withdrawn and now rejoined (see below).
Election/Restrictions
Claims 2, 4-5, 10-11, 18, 20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 1/22/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/22/2021 is withdrawn.  Claim 6 directed to species II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
s 2, 4-6, 10-11, 18, 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Kohlschmidt (2013/0314035), Milvert (2015/0210229), and Maple (2012/0235780).
With respect to independent claim 2, the prior art of record, taken alone or in combination, does not teach the limitations “the first receiver coil is in electrical communication with a first component in the vehicle and the second receiver coil is in electrical communication with a second component in the vehicle, wherein the at least one isolation member includes at least one spacer configured as a discrete structure positioned between the first and second receiver coils, wherein the induction hub further includes: a magnetic core defining the longitudinal axis and supporting the first receiver coil, the second receiver coil, and the at least one spacer in the stacked configuration; and a retainer connectable to the magnetic core to secure the first receiver coil, the second receiver coil, and the at least one spacer in relation to the magnetic core and thereby maintain uniformity in the EMF.” The aforementioned limitations in combination with the rest of the limitations in claim 2 renders the claim non-obvious over the prior art of record.
Independent claim 18 recites similar limitations as those in claim 2 and is therefore indicated as allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         

/DANIEL CAVALLARI/               Primary Examiner, Art Unit 2836